Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6, 9-10, 12-14, 16-17, 19  of U.S. Patent No. 10,417,904 B2. Although the claims at issue are not identical, they are not patentably distinct (see MPEP804(II)(B)(1)) from each other because:
Claim 1 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 2 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 3 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 4 is anticipated by claims 9, 10 and 12 of the U.S. Patent.
Claim 5 is anticipated by claims 9, 10 and 13 of the U.S. Patent.
Claim 6 is anticipated by claim 2, 3, and 6 of the U.S. Patent.
Claim 7 is anticipated by claims 9, 10 and 14 of the U.S. Patent.
Claim 8 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 9 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 10 is anticipated by claims 9 and 10 of the U.S. Patent.
Claim 11 is anticipated by claims 9, 10, and 12 of the U.S. Patent.
Claim 12 is anticipated by claims 2, 3, and 6 of the U.S. Patent.
Claim 13 is anticipated by claims 2, 3, and 19 of the U.S. Patent.
Claim 14 is anticipated by claims 9, 10, and 14 of the U.S. Patent.
Claim 15 is anticipated by claims 16 and 17 of the U.S. Patent.
Claim 16 is anticipated by claims 16 and 17 the U.S. Patent.
Claim 17 is anticipated by claims 16 and 17 of the U.S. Patent.
Claim 18 is anticipated by claims 9, 10, and 12 of the U.S. Patent.
Claim 19 is anticipated by claims 2, 3, and 6 of the U.S. Patent.
Claim 20 is anticipated by claims 2, 3, 19 of the U.S. Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 2017/0123421 A1).
As to claims 1, 8, 15, Kentley teaches determining (e.g. candidate trajectories are determined from a request for teleoperation support), by the computing device, a plurality of potential maneuvers (A set of candidate trajectories may accompany a request for teleoperation support to autonomous vehicle service platform. – [89]) at an An intersection that may be problematic for collision-free path planning – [81]) of one or more intersection of a navigation route associated with a vehicle;	determining, by the computing device and based on a level of autonomy of the vehicle (normative operation – [88]; non-normative operation – [88]; also note: A confidence level for predicted safe operation – [89]), a navigation score for each of the plurality of potential maneuvers at the intersection (Path guidance data specifies a  value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle – [61]);	selecting, based on the navigation score for each of the plurality of potential maneuvers at the intersection (The path guidance data may be configured to assist a teleoperator in selecting a guided trajectory from one or more of the candidate trajectories. – [61]), a maneuver (A selected trajectory is a trajectory formed with guidance from a teleoperator – [89]); and	sending, via one or more wireless communications and to the vehicle, the maneuver (A teleoperator may transmit via teleoperator computing device a selected trajectory – [89]).	Concerning the limitation “determining, by a computing device and for a vehicle, a navigation route comprising one or more intersections”, Kentley teaches examples wherein navigation routes, determined by the computing device and for the vehicle, inherently, if not obviously, comprise one or more intersections (e.g. w.r.t. F.1, Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic  [53]). However, it is not explicitly disclosed that the one or more intersections of the example navigation route are problematic for collision-free path planning by the vehicle and therefore Kentley may not explicitly teach “determine, by a computing device and for a vehicle, a navigation route comprising one or more intersections; determining, by the computing device, a plurality of potential maneuvers at an intersection of the one or more intersections of the navigation route of the vehicle”. Even so, one of ordinary skill would readily understand the broad disclosure of Kently implies “determine, by a computing device and for a vehicle, a navigation route comprising one or more intersections; determining, by the computing device, a plurality of potential maneuvers at an intersection of the one or more intersections of the navigation route of the vehicle” because the claim reads on an implied contingent scenario that an autonomous vehicle requests teleoperation assistance at an intersection while traveling along a route having intersections (w.r.t. F.1, Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53])..	For instance:	Kently discloses a route having intersections (w.r.t. F.1, Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]), and that the “determining, by the computing device, a plurality of potential maneuvers at an intersection of the one or more intersections of the navigation route of the vehicle” occurs if an autonomous vehicle requests teleoperation assistance at an intersection of the route (A set of candidate trajectories may accompany a request for teleoperation support to autonomous vehicle service platform. – [89]). Kently further discloses that a complicated intersection may likely be a trigger for requesting teleoperation assistance (An intersection may be problematic for collision-free path planning) – [81]). Thus, one of ordinary skill would readily Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]). 
As to claims 2, 9, 16, Kentley teaches sending, to the vehicle, an instruction to modify one or more operating conditions of the vehicle (The selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state. – [61]).
As to claims 3, 10, 17, Kentley teaches wherein the navigation score is based on a segment (one or more paths or path segments suitable to direct autonomous vehicle toward a destination – [85]) of a road (a road network
As to claims 4, 11, 18, Kentley teaches the method of claim 1, wherein the vehicle has a plurality of autonomous features activated, the method further comprising: receiving, by the computing device and from one or more of the vehicle or mobile device, data indicating that the vehicle is approaching the intersection; and in response to receiving the data indicating that the vehicle is approaching the intersection, sending, to the vehicle, an instruction to deactivate one or more of the plurality of autonomous features (Teleoperator manager receives data that requires teleoperator to preemptively view a path of an autonomous vehicle approaching a potential obstacle or an area of low planner confidence levels so that teleoperator may be able to address an issue in advance.  – [84]; I.e. a feature of autonomous operation is preempted in favor of teleoperation).
As to claim 5, Kentley teaches determining, by the computing device, whether the vehicle is autonomous (external assistance dictates autonomy), wherein the selecting the maneuver comprises selecting a first maneuver to recommend if the vehicle is autonomous (e.g. Teleoperator may be able to address an issue in advance.  – [84]) and selecting a second maneuver to recommend if the vehicle is not autonomous (Teleoperator selecting a guided trajectory from one or more of the candidate trajectories. – [61]).
As to claims 7, 14, Kentley teaches determining, by the computing device, an intersection score for the intersection based on one or more (an event may be characterized as a particular intersection that becomes problematic due to, for example, a large number of pedestrians, hurriedly crossing the street against a traffic light – [97]) of a complexity of the intersection, a number of accidents at the intersection, weather, or traffic congestion.
As to claims 13, 20, Kentley teaches wherein the navigation score comprises one or more of an intersection preference, a maneuver preference (Path guidance data specifies a ), a speed preference, or a road-style preference.

Claims 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley as applied to claims 1, 8, 15 respectively above, and further in view of Jang et al. (US 2014/0303882 A1).
As to claims 6, 12, 19, Kentley may not explicitly disclose the limitations.	In a related invention, Jang teaches wherein the plurality of potential maneuvers at the intersection comprises at least two of a right turn at the intersection, a left turn at the intersection, a U turn at the intersection, and proceeding straight through the intersection (F.4, [149]-[151]).	It would have been obvious to incorporate the teachings of Jang into the system of Kentley such that the plurality of potential maneuvers at the intersection comprises at least two of a right turn at the intersection, a left turn at the intersection, a U turn at the intersection, and proceeding straight through the intersection as described. The motivation being to better determine the safest maneuver.
Response to Arguments
Applicant's arguments filed 6/4/20201 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 8, that the prior art does not teach the claim limitations.	However, the examiner respectfully disagrees.	Kentley teaches examples wherein navigation routes, determined by the computing device and for the vehicle, inherently, if not obviously, comprise one or more intersections (e.g. w.r.t. F.1, Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]). Moreover, one of ordinary Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]).	For instance:	Kently discloses a route having intersections (w.r.t. F.1, Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]), and that the “determining, by the computing device, a plurality of potential maneuvers at an intersection of the one or more intersections of the navigation route of the vehicle” occurs if an autonomous vehicle requests teleoperation assistance at an intersection of the route (A set of candidate trajectories may accompany a request for teleoperation support to autonomous vehicle service platform. – [89]). Kently further discloses that a complicated intersection may likely be a trigger for requesting teleoperation assistance (An intersection may be problematic for collision-free path planning) – [81]). Thus, one of ordinary skill would readily understand from the broad disclosure of Kently that an autonomous vehicle traveling “a navigation route comprising one or more intersections” that was determined “by a computing device” and for the autonomous vehicle may experience difficulty at an intersection that triggers the autonomous vehicle to request teleoperation assistance such that the computing device “determines, based on a level of autonomy of the vehicle, a navigation score for each of the plurality of potential maneuvers at the Autonomous vehicle service platform may dispatch an autonomous vehicle from a station 190 to geographic location 119 – [53]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663